DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 11/18/2022 have been entered. Claim 1 has been amended. Claims 2-4, 6, 8 and 11-22 have been canceled. Claims 23 has been added. Claims 1, 5, 7, 9-10, and 23 are pending in the application. 

Response to Arguments
Applicant’s arguments filled 11/18/2022 have been considered but they are not persuasive.
Please note:
The claims reflects the selection of transform type and scan type based on intra-prediction mode (according to table 19). This is an obvious routine optimization, where the specification did not discuss why this is better than other embodiments/selections (Tables 18, 20 and 21). 
Please specify the second transform type and the third transform type , as being broader on the claim is not helping because (1) it reflects cases that is not supported by embodiment on Table 19; and (2) it is supporting the examiner’s position that this is an obvious routine optimization.
Add from the specification the advantage of using this specific selection of transform type and scan type, not just paragraph [0464] that says there is an advantage.

Main Argument 
The Office Action indicated that the selection of transform type and scan type based on intra-prediction mode according to table 19 is an obvious routine optimization, where the specification did not discuss why this is better than other embodiments/selections (Tables 18, 20 and 21).  However, Applicants respectfully disagree.  The paragraph 0464 of the present disclosure describes as below: 
[0464] If a frequency transform method and a scanning method are taken into consideration based on an intra-prediction direction mode as in Table 19, there is an advantage in that unity can be implemented depending on VER and HOR unlike in Table 18. 
In details, "only" using the zigzag scan upon vertical DST and horizontal DST can contribute to decreasing the amount of computation in the encoder and decreasing the bitstream in size. For example, with regards to the frame rate of 1080p24, the increase of 1 bit per 4x4 block per second results in increase of about 3Mb in the bitstream. A change affecting the computation amount and the bitstream size is very significant even if the change seems trivial. Therefore, Applicants respectfully submit that the above-emphasized claim limitation ("only" using the zigzag scan upon vertical DST and horizontal DST) is not an obvious routine optimization because it greatly affects the computation amount and the bitstream size and any reference does not disclose it. 
The paragraph 0045 of Chen also indicates such technical problems that testing all 12 combinations often causes an increased computational burden on the encoder and a relatively large number of bits are used for signaling the combination. However, Chen merely adopted (1) horizontal DST/vertical DCT and vertical scan and (2) horizontal DCT/vertical DCT and diagonal scan, but failed to disclose "only" using the zigzag scan upon vertical DST and horizontal DST.
Reply
Examiner respectfully disagree.
Applicant relies on paragraph [0464] to support that there is an advantage of using this selection of transform type and scan type, but paragraph [0464] did not reveal what is advantage. Applicant then explain that details and use the prior-art of record to support these details. 
In other words, it is obvious to one with ordinary skills in the art to try other selection of transform type and scan type “subset of the 12 combinations”, given that Chen teaches other selection (1) horizontal DST/vertical DCT and vertical scan and (2) horizontal DCT/vertical DCT and diagonal scan, and (3) horizontal DCT/vertical DST and horizontal scan (Fig. 3).  Chen teaches that the 12 combinations causes an increased computational burden on the encoder and a relatively large number of bits are used for signaling the combination [0045], and choosing a subset of combinations provides the best rate-distortion cost over the training set of sequences [0048].
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9-10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Chen et al. (US 20120170649 A1), hereinafter Chen, in view of Yeo et al. (Chuohao Yeo, Yih Han Tan, Zhengguo Li, Susanto Rahardja, “CE7: Mode-Dependent Transforms for Block-based Intra Coding from Institute for Infocomm Research”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11 4th Meeting: Daegu, KR, 20-28 January, 2011), hereinafter Yeo.
Regarding claim 1, 
Chen teaches a method for decoding a video signal (encoding and decoding of video data [0007]-[0012]) comprising:
deriving an intra prediction mode of a current block ([0036]; Fig. 1); 
5determining a transform type of the current block (The current transforms for intra-prediction in HEVC include a horizontal DCT/vertical DST, a horizontal DST/vertical DCT, a horizontal DCT/vertical DCT, and a horizontal DST/vertical DST); 
determining a scan type of the current block to be a zigzag scan “diagonal scan”, or a vertical scan “vertical scan”, or a horizontal scan “horizontal scan” (The current scanning modes include a horizontal scanning mode, a vertical scanning mode, and a diagonal scanning mode, as is shown in FIG. 2 [0045]); 
10obtaining transform coefficients of the current block based on the scan type of the current block; and performing an inverse-transform on the transform coefficients based on the transform type of the current block (Fig. 10).
Only the zigzag scan is used as the scan type of the current block the transform type is a first transform type,  first transform type is vertical Discrete Sine Transform (DST), horizontal DST (a horizontal DST/vertical DST [0045]; Fig. 3 reveals using zigzag scan with vertical DCT and horizontal DCT); Only the vertical scan is used as the scan type of the current block when the transform type of the current block is a second transform type; Only horizontal scan type of the current block when the transform type is a third transform type (The current transforms include horizontal DCT/vertical DST, a horizontal DST/vertical DCT [0045]; Fig. 3). Oh did Chen teaches cases when various scan types and various transform types are used for various intra-prediction modes (For example fig. 3). Selecting certain scan types and certain transform types is an obvious routine optimization for one with ordinary skills in the art, where choosing a subset of combinations that provides the best rate-distortion cost over the training set of sequences [0048]. 
Yeo teaches a map for selecting various transform mode based on the intra-prediction modes (Table 1). The motivation behind would be to handle the unified intra prediction modes as adopted in HM1 (Yeo, Introduction, P. 1).  

Regarding claim 9, 
The combination of Chen and Yeo teaches all the features of claim 1, as outlined above.
Chen further teaches 15obtaining prediction mode information of the current block, the prediction mode information specifying whether the current block is an inter-coded block “inter-prediction” or an intra-coded block “intra-prediction” (an intra-predicted block or inter-predicted block [0054]).  

Regarding claim 10, 
The combination of Chen and Yeo teaches all the features of claim 9, as outlined above.
Chen further teaches deriving the intra prediction mode of the current block in response to the current block being the intra-coded block (an intra-predicted block [0054]).  

Claims 5, 7 and 23 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Chen, in view of Yeo, and further in view of Saxena et al. (US 20130003856 A1), hereinafter Saxena2.
Regarding claim 5, 
The combination of Chen and Yeo teaches all the features of claim 1, as outlined above.
Chen did not explicitly teach determining a transform type of the current block further based on the intra prediction mode, and a color component the current block.
Saxena2 teaches determining a transform type of the current block further based on the intra prediction mode, and a color component the current block (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Chen and Yeo. The motivation behind would be using optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 7, 
The combination of Chen and Yeo and Seo teaches all the features of claim 1, as outlined above.
Chen did not explicitly teach determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block.
Saxena2 teaches determining the transform type of the current block further based on the intra prediction mode and a transform size of the current block (The 4x4 DST in HM is currently only for Luma components [0233]; Here, for the vertical (respectively horizontal) mode, the transform along the direction of vertical (respectively horizontal) prediction can be DST [0234]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Chen and Yeo. The motivation behind would be optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234]).  

Regarding claim 23, 
The combination of Chen and Yeo teaches all the features of claim 1, as outlined above.
Chen did not explicitly teach a transform type of a chroma signal of the current block is determined  based on an intra prediction mode of a luma signal of the current block.
Saxena2 teaches a transform type of a chroma signal of the current block is determined  based on an intra prediction mode of a luma signal of the current block. (Referring to FIG. 8, for Chroma Mode derived from Luma Mode (DM mode), the Chroma mode at block size NxN 801 is derived from the associated 2Nx2N Luma mode prediction unit 803 [0233]-[0237]).
It would have been obvious to one with ordinary skills in the art at the time the invention was made to add the teachings of Saxena2 to the teachings of Chen and Yeo. The motivation behind would be using optimal transform along the direction of prediction for luma/chroma component (Saxena2 [0234][0237]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419